PER CURIAM.
An amended information was filed April 22, 1971, charging defendant with unlawfully and feloniously possessing a controlled drug on January 27, 1971. Defendant was subsequently convicted as charged.
The issue on appeal is whether or not the title to Chapter 229 of the 1970 Session Laws, under which defendant was convicted, is constitutionally adequate. This same issue was recently considered by this Court in the case of State v. Matteson, 1973, 87 S.D. 216, 205 N.W.2d 512, and was determined in favor of the defendant.
Accordingly, as the present act was committed during the defective title period, we are compelled to reverse the judgment of conviction appealed from.
WOLLMAN, J., dissents.
DOYLE, J., not participating.